DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 01/15/2020. As directed by the amendment: claims 3, 6-11, 16, 30, 34, 45, 59-60, 81, and 85 have been amended, claims 4-5, 12-15, 17-29, 31-33, 36-44, 46-58, 61-80, 82-84, 86-103, and 106-109 have been cancelled.  Thus, claims 1-3, 6-11,16,30,34-35, 45, 59-60, 81, 85 and 104-105 are presently pending in this application.

Drawings
The drawings are objected to because in Fig. 1, the unlabeled rectangular boxes as pointed out by numerals 130, 135, 140, 105, 115, 150, 145, 155, 110, 125, and 120, should each be provided with descriptive text labels (see MPEP 608.02(d)(a) and see 37 CFR 1.83(a)).
 For example: the box of element 140 should be labeled as --second sensor--, the box of element 150 should be labeled as --positive-pressure source--, and so on.

The drawings are objected to because figures ** with each figure including underlined reference number(s) (e.g. *123* in Fig.  ?) is improper.  An underlined .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The 
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because “comprising” in line 2 of the Abstract is legal phraseology and should be amended to --including--.
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 16 and 45 are objected to because of the following informalities: 
In claim 16 line 2, “each of the slot” is suggested to be amended to --each of the plurality of slots-- for clarity.
In claim 45 line 2, “each of the holes” is suggested to be amended to --each of the plurality of slots-- for clarity.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the term “about” in claim 9 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The range of a “hardness of about 10 Shore A to about 50 Shore A” is indefinite because the boundaries of the range is unclear.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 11, 16, 30, 34, 35, 45, 60, and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard (US 20150057625) in view of Vinton (US 20120046603).
Regarding claim 1, Coulthard discloses a dressing for treating a tissue site with negative pressure (“reduced-pressure dressing”; [0004]), the dressing comprising: 
a first layer comprising a manifold 768 ("manifold"; [0034]; Fig. 9); 
a second layer 770 ("diverter layer"; [0068]) coupled to the first layer (Fig. 9), 
the second layer comprising a first closed-cell foam ("other layers may be included in or on manifold layer 124, such as absorptive materials (foam), wicking materials, hydrophobic materials (closed-cell), and hydrophilic materials"; [0035]); 
a plurality of apertures 785 ("plurality of apertures"; [0068]; Fig. 9) through the first closed-cell foam ("allow reduced pressure to be transmitted through the diverter layer"; [0068]); 
a third layer 772 ("second manifold layer") coupled to the second layer opposite the first layer ("coupled to the diverter layer"; [0068]; Fig. 9), comprising a second closed-cell foam ("other layers may be included in or on manifold layer 124, such as absorptive materials (foam), wicking materials, hydrophobic materials (closed-cell), and hydrophilic materials"; [0035]).
Coulthard fails to disclose a plurality of fluid restrictions through the second closed-cell foam that are configured to expand in response to a pressure gradient across the second closed-cell foam, the plurality of fluid restrictions fluidly coupled with at least some of the plurality of apertures in the second layer. However, Vinton teaches a “hyperbaric dressing” ([0007]) with a plurality of fluid restrictions 51 ("perforation comprising slits", see [0015]; Fig. 3) through the second closed-cell foam ("impermeable layer"; [0046]) that are configured to expand in response to a pressure gradient across the second closed-cell foam ("the perforation is open when pressure between the damaged tissue and the dressing is above a predetermined pressure and is closed when the pressure is below a predetermined pressure"; [0011]), 
the plurality of fluid restrictions 51 ("slits"; Fig. 3) fluidly coupled with at least some of the plurality of apertures in the second layer ("array of apertures 44 in which slits 51 are is situated"; Fig. 3; [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Coulthard’s device to include a plurality of fluid restrictions through the second closed-cell foam that are configured to expand in response to a pressure gradient across the second closed-cell foam, the plurality of fluid restrictions fluidly coupled with at least some of the plurality of apertures in the second layer, as taught by Vinton, for the purpose of providing suitable passage for removal of excess wound exudate ([0006]).
Regarding claim 2, Coulthard discloses that the third layer 772 is hydrophobic ("other layers may be included in or on manifold layer, such as absorptive materials, wicking materials, hydrophobic materials, and hydrophilic materials"; [0035]).
Regarding claim 3, Coulthard fails to disclose one or more of the first closed-cell foam and the second closed-cell foam is silicone, polyurethane, or ethylene vinyl acetate. However, Coulthard discloses that the manifold layer is a porous foam made of polyurethane ("porous foam may be a polyurethane"; [0035]). Coulthard also discloses that "other layers may be included in or on manifold layer 124, such as absorptive materials, wicking materials, hydrophobic materials, and hydrophilic 
Regarding claim 6, Coulthard fails to disclose the plurality of fluid restrictions in the third layer are aligned with at least some of the plurality of apertures through the second layer. However, Vinton teaches the plurality of fluid restrictions 51 ("slits"; Fig. 3) in the third layer 42 (“fluid-impermeable layer”; [0046]) are aligned with at least some of the plurality of apertures ("array of apertures 44 in which slits 51 are is situated"; Fig. 4; [0047]) through the second layer 47 (“fluid-permeable layer”; [0046]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Coulthard’s device so that the plurality of fluid restrictions in the third layer are aligned with at least some of the plurality of apertures through the second layer, as taught by Vinton, for the purpose of providing suitable passage for removal of excess wound exudate ([0006]).
Regarding claim 11, Coulthard fails to disclose the fluid restrictions comprise a plurality of slots configured to permit fluid flow and inhibit exposure of the first layer to the tissue site. However, Vinton teaches the fluid restrictions comprise a plurality of slots 51 ("slits"; Fig. 3) configured to permit fluid flow ("allows typical wound exudate outflow"; [0074] and inhibit exposure of the first layer to the tissue site ("maintaining headspace oxygen pressure"; [0074]).
the fluid restrictions comprise a plurality of slots configured to permit fluid flow and inhibit exposure of the first layer to the tissue site, as taught by Vinton, for the purpose of providing suitable passage for removal of excess wound exudate ([0006]).
Regarding claim 16, Coulthard fails to disclose the fluid restrictions comprise a plurality of slots, each of the slots having a length less than 5 millimeters and a width less than 2 millimeters. However, Vinton teaches the fluid restrictions comprise a plurality of slots, each of the slots having a length less than 5 millimeters (“wherein the slits each have a length in a range of 1 and 5 millimeters”; [0016]; Fig. 3-4) and a variable width ("Altering the size and/or shape of the slits may enable manipulation of the pre-determined pressure at which the slits open, and the volume of exudate flow that can be accommodated. The size and shape of the slits may also be predetermined in response to the type and amount of fluid to be delivered to the dressing"; [0048]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Coulthard’s device such that the fluid restrictions comprise a plurality of slots, each of the slots having a length less than 5 millimeters and a variable width, 
Regarding claim 30, Coulthard fails to disclose the fluid restrictions are distributed across the third layer in a uniform pattern. However, Vinton teaches the fluid restrictions are distributed across the third layer 42 (“fluid-impermeable layer”; [0046]) in a uniform pattern (“substantially regular array of apertures”; [0047]; Fig. 3). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Coulthard’s device such that the fluid restrictions are distributed across the third layer in a uniform pattern, as taught by Vinton, for the purpose of regulating exudate removal rate ([0047]).
Regarding claim 34, Coulthard discloses the second layer 770 ("diverter layer"; [0068]; Fig. 9) is hydrophobic ("diverter layer 770 is formed from a liquid impermeable material"; [0068]).
Regarding claim 35, Coulthard discloses second layer is less hydrophobic than the third layer ("other layers may be included in or on manifold layer, such as absorptive materials, wicking materials, hydrophobic materials, and hydrophilic materials"; [0035]). NOTE: The second layer may be comprised of an absorptive hydrophobic material while the third layer is purely composed of a hydrophobic material, thus making the second layer less hydrophobic than the third layer.
Regarding claim 45, Coulthard fails to disclose the apertures comprise a plurality of holes, each of the holes having a diameter of less than 5 millimeters. However, Vinton teaches the apertures 44 (“apertures”; [0046]; Fig. 3-4) comprise a plurality of holes 51 ("slits"; Fig. 6), each of the holes having a diameter of less than 5 millimeters (“length of the slit may be between 1 and 5 mm”; [0016]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing the apertures comprise a plurality of holes, each of the holes having a diameter of less than 5 millimeters, as taught by Vinton, for the purpose of providing suitable dimension for the slits which allows regulating exudate removal rate ([0047]).
Regarding claim 60, Coulthard discloses the manifold 124 ("manifold layer"; [0034]; Fig. 1) comprises a porous foam ("manifold layer is a porous foam"; [0035]).
Regarding claim 104, Coulthard discloses a dressing for treating a tissue site with negative pressure (“reduced-pressure dressing”; [0004]), the dressing comprising: 
a cover  ("a cover positioned over the absorbent layer to create a sealed space beneath the cover"; [0007]); 
a manifold 772 ("second manifold layer";[0068]; Fig. 9); 
a support layer comprising a first closed-cell foam ("other layers may be included in or on manifold layer, such as absorptive materials (foam), wicking materials, hydrophobic materials (closed-cell), and hydrophilic materials"; [0035]) having a plurality of apertures 785 ("plurality of apertures"; [0068]; Fig. 9); and 
a fluid control layer 768 ("manifold"; [0034]; Fig. 9) comprising a second closed-cell foam ("other layers may be included in or on manifold layer, such as absorptive materials, wicking materials, hydrophobic materials, and hydrophilic materials"; [0035]) 
wherein the cover, the manifold, the support layer, and the fluid control layer are assembled in a stacked relationship (Fig. 9), and the fluid control layer is configured to contact the tissue site 
Coulthard fails to disclose the fluid control layer having a plurality of perforations fluidly coupled with the plurality of apertures. However, Vinton teaches the fluid control layer having a plurality of perforations 51 ("perforation comprising slits"; Fig. 3) fluidly coupled with the plurality of apertures ("array of apertures 44 in which slits 51 are is situated"; Fig. 3; [0047]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Coulthard’s device such that the fluid control layer have a plurality of perforations fluidly coupled with the plurality of apertures, as taught by Vinton, for the purpose of providing suitable passage for removal of excess wound exudate ([0006]).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Vinton as applied to claim 1 above, and further in view of Ambrosio et al. (US 20070185426).
Regarding claim 7, Coulthard in view of Vinton fails to disclose one or more of the second layer and the third layer has a thickness in a range of 1 millimeter to 3 millimeters. However, Ambrosio teaches a dressing for treating a tissue site with negative pressure (“multi-layer reduced pressure delivery apparatus”; Abstract) with one or more of the second layer and the third layer having a thickness in a range of 1 millimeter to 3 millimeters ("scaffold is about 1 to 4 mm in thickness" [0056]; "thickness will be at least as great as the thickness of the scaffold 233"; [0068]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to the device of Coulhart/Vinton such that one or more of the second layer and the third layer has a thickness in a range of 1 millimeter to 3 millimeters, as taught by Ambrosio, for the purpose of fitting the device to the tissue site ("to fit the tissue site"; [0068]).
Regarding claim 8, Coulthard in view of Vinton fails to disclose one or more of the second layer and the third layer has a pore size in a range of 0.2 millimeters to 1 millimeter. However, Ambrosio teaches one or more of the second layer and the third layer has a pore size in a range of 0.2 millimeters to 1 millimeter (“pore sizes associated with the scaffold 233 are typically between about 50 and 500 microns”; [0055]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Coulhart/Vinton such that one or more of the second layer and the third layer has a pore size in a range of 0.2 millimeters to 1 millimeter, as taught by Ambrosio, for the purpose of regulating tissue growth ("sizes below 50 microns tend to inhibit or prevent tissue growth"; [0055]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Vinton as applied to claim 1 above, and further in view of Karim et al. (US 20150306273).
Regarding claim 9, Coulthard in view of Vinton fails to disclose one or more of the second layer and the third layer has a hardness of about 10 Shore A to about 50 Shore A. However, Karim teaches a medical sealant composition where one or more of the second layer and the third layer has a hardness of about 10 Shore A to about 50 Shore A (“having a shore-hardness ranging from about 10 to about 50”; one or more of the second layer and the third layer has a hardness of about 10 Shore A to about 50 Shore A, as taught by Karim, for the purpose of providing sufficient structural integrity while also allowing the composition to be soft and compliant, e.g., to function to seal a medical article to skin ([0021]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coulthard in view of Vinton as applied to claim 1 above, and further in view of Locke et al. (US 20110054422).
Regarding claim 10, Coulthard in view of Vinton fails to disclose the third layer comprises an exposed surface that is smooth. However, Locke teaches the third layer comprises an exposed surface that is smooth ("relatively smooth surface" [0024]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Coulhart/Vinton such that the third layer comprises an exposed surface that is smooth, as taught by Locke, for the purpose of promoting cell migration ([0024]).

Claims 59, 81, 85, and 105 are rejected under 35 U.S.C. 103 as being unpatentable over Coulthard ‘625 in view of Vinton as applied to claim 1 above, and further in view of Coulthard et al. (US 20150119833), hereinafter Coulthard ‘833.
Regarding claim 59, Coulthard ’625 in view of Vinton fails to disclose at least one of the apertures is sized to permit deflection of the third layer proximate the plurality of fluid restrictions of about 1 millimeter into and out of the at least one aperture. However, Coulthard ‘833 teaches at least one of the apertures 160 (“apertures”; [0030]) is sized to permit deflection of the third layer proximate the plurality of fluid restrictions into and out of the at least one aperture ("size and configuration of the apertures may be designed to control the adherence of the dressing to the epidermis"; [0031]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Coulhart/Vinton such that at least one of the apertures is sized to permit deflection of the third layer proximate the plurality of fluid restrictions into and out of the at least one aperture, as taught by Coulthard ‘833, for the purpose of controlling the adherence of the dressing to the epidermis ([0031]), and to modify such that the reflection is of about 1mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 81, Coulthard ‘625 in view of Vinton fails to disclose a cover coupled to the first layer opposite the second layer. However, Coulthard ‘833 teaches a cover ("first cover"; [0070]) coupled to the first layer opposite the second layer (Fig. 9). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Coulhart/Vinton such that a cover coupled to the first layer opposite the second layer
Regarding claim 85, Coulthard in view of Vinton fails to disclose a fourth layer comprises a sealing layer having a treatment aperture and a plurality of perforations around the treatment aperture. However, Coulthard ‘833 teaches the fourth layer comprises a sealing layer 132 (“base layer”; [0031]; Fig. 4B) having a treatment aperture (see center aperture of the plurality of apertures 160c in Fig. 4B) and a plurality of perforations 160a (Fig. 4B) around the treatment aperture (see Fig. 4B, [0032]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to the device of Coulhart/Vinton such that the fourth layer comprises a sealing layer having a treatment aperture and a plurality of perforations around the treatment aperture, as taught by Coulthard ‘833, for the purpose of regulating exudate removal rate ([0047]).
Regarding claim 105, Coulthard ‘625 discloses a dressing for treating a tissue site with negative pressure (“reduced-pressure dressing”; [0004]), the dressing comprising:
a cover ("a cover positioned over the absorbent layer to create a sealed space beneath the cover"; [0007]); 
a gel layer ("materials used to form the manifold layer 124 may include without limitation the following: materials that have structural elements arranged to form flow channels, e.g., cellular foam, open-cell foam, porous tissue collections, liquids, gels"; [0034]) coupled to the cover (“first cover 126 is coupled to the manifold layer 124 or a comfort layer”; [0039]),
a manifold 772 ("second manifold layer";[0068]; Fig. 9); 
a support layer 770 ("diverter layer"; [0068]) comprising a first closed-cell foam ("other layers may be included in or on manifold layer, such as absorptive materials (foam), wicking materials, hydrophobic materials (closed-cell), and hydrophilic materials"; [0035]) having a plurality of apertures 785 ("plurality of apertures"; [0068]; Fig. 9); and 
a fluid control layer 768 ("manifold"; [0034]; Fig. 9) comprising a second closed-cell foam ("materials used to form the manifold layer may include without limitation the following: materials that have structural elements arranged to form flow channels, e.g., cellular foam, open-cell foam, porous tissue collections, liquids, gels, and foams"; [0034])
wherein the cover, the gel layer, the manifold, the support layer, and the fluid control layer are assembled in a stacked relationship (Fig. 9), and the fluid control layer is configured to contact the tissue site ("manifold layer is adapted to be positioned at the tissue site"; [0007]).
Coulthard ‘625 fails to disclose the fluid control layer having a plurality of perforations fluidly coupled with the plurality of apertures. However, Vinton teaches the fluid control layer having a plurality of perforations 51 ("slits"; Fig. 3) fluidly coupled with the plurality of apertures ("array of apertures 44 in which slits 51 are is situated"; Fig. 3; [0047]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Coulthard ’625’s device such that the fluid control layer have a plurality of perforations fluidly coupled with the plurality of apertures, as taught by Vinton, for 
Coulthard ’625 in view of Vinton fails to disclose the gel layer comprising an open central window and a plurality of openings around the open central window. However, Coulthard ‘833 teaches the gel layer comprising an open central window (see an aperture of the plurality of apertures 160c in Fig. 4B) and a plurality of openings (160a; Fig. 4B) around the open central window (see fig. 4B, [0032]). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device Coulthard ‘625/Vinton’s device such that the gel layer comprising an open central window and a plurality of openings around the open central window, as taught by Coulthard ‘833, for the purpose of providing reduced pressure to the tissue interface and storing fluid extracted from the tissue site through the tissue interface ([0007]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Coulthard et al. (US 20100305490) - directed to a reduced pressure dressing for applying reduced pressure treatment to a tissue site including an interface layer adapted to be positioned at the tissue site.
	Hunt et al. (US 20040030304) - directed to a system and method for the temporary closure of a wound and to facilitate re-entry, final closure, and long term healing of the wound.
	Cotton (US 20100159192) - directed to a releasably adhesive laminate comprises a structural layer carrying on at least part of one side thereof a hydrophobic gel and on at least part of the other side thereof a pressure-sensitive adhesive.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsung Tai "Ted" Yang whose telephone number is (571)272-8846. The examiner can normally be reached 8:30am - 6pm (EST) M-F, Off every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/T.Y./Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785